SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-32216) UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 58 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 61 VANGUARD VARIABLE INSURANCE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing become effective on September 30, 2011, pursuant to Rule (B)(1)(iii) of Rule 485. This Post-Effective Amendment is being made to extend the date of effectiveness for previously filed Post-Effective Amendments (Post-Effective Amendment No. 56 and 57. September 1, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: VANGUARD VARIABLE INSURANCE FUNDS (THE TRUST) FILE NO. 33-32216 Commissioners: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, we are filing Post-Effective Amendment No. 58 to the Trusts Registration Statement. The sole purpose of this filing is to extend the pending effective date of the Trusts 56 th and 57 th Post-Effective Amendments. By way of further background: Post-Effective Amendment No. 56 was filed under Rule 485(a) on May 23, 2011, to add two new series to the Trust, which will be known as Conservative Allocation Portfolio and Moderate Allocation Portfolio. We requested that Post-Effective Amendment No. 56 become effective on the 75 th day after filing. Post-Effective Amendment No. 57 was filed under Rule 485(b) on August 5, 2011 and responded to comments of the Commissions Staff regarding the 485(a) filing, and included a number of immaterial editorial changes. Post-Effective Amendment No. 57 requested a new effective date of September 2, 2011, for both Amendments 56 and 57. The contents of Post-Effective Amendments No. 56 and 57 are hereby incorporated by reference into this filing, which we propose to become effective on September 30, 2011. Please contact me at (610) 669-1538 with any questions or comments that you have concerning this amendment or the requested effective date. Thank you. Sincerely, Judith L Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Mark Cowan, Esq. U.S. Securities and Exchange Commission SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 1st day of September, 2011. VANGUARD VARIABLE INSURANCE FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive September 1, 2011 Officer F. William McNabb III /s/ Emerson U. Fullwood* Trustee September 1, 2011 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee September 1, 2011 Rajiv L. Gupta /s/ Amy Gutmann* Trustee September 1, 2011 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee September 1, 2011 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee September 1, 2011 F. Joseph Loughrey /s/ André F. Perold* Trustee September 1, 2011 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee September 1, 2011 Alfred M. Rankin, Jr. /s/ Peter F. Volanakis* Trustee September 1, 2011 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer September 1, 2011 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see File Number 33-53683, Incorporated by Reference.
